For More Information: FOR RELEASE Craig M. Koven April 27, 2009 Communications Manager 4:01 p.m. ET (800) CELADON Ext. 7041 317-972-7041 Direct 317-408-4859 Mobile ckoven@celadongroup.com CELADON GROUP REPORTS THIRD FISCAL QUARTER FINANCIAL RESULTS INDIANAPOLIS – Celadon Group, Inc. (NASDAQ:CLDN) today reported its financial and operating results for the three and nine months ended March 31, 2009, the third fiscal quarter of the Company's fiscal year ending June 30, 2009. Revenue for the quarter decreased 23.0% to $106.9 million in the 2009 quarter from $138.9 million in the 2008 quarter. Freight revenue, which excludes fuel surcharges, was down 14.4% to $96.2 million in the 2009 quarter from $112.4 million in the 2008 quarter. Net income decreased to a loss of $2.1 million in the 2009 quarter from income of $0.1 million in the 2008 quarter.Earnings per diluted share decreased to a loss of $0.10 in the 2009 quarter from income of $0.01 in the 2008 quarter. For the nine months ended March 31, 2009 revenue decreased 9.2% to $373.4 million from $411.3 million for the same period last year. Freight revenue, which excludes fuel surcharges, was down10.8% to $304.0 million in 2009 from $340.8 million for the same period last year. Net income decreased 45.5% to $2.4 million in 2009 from $4.4 million for the same period last year. Earnings per diluted share decreased by 42.1% to $0.11 in 2009 from $0.19 for the same period last year. Celadon Chairman and CEO Steve Russell commented on the March 2009 quarter, "The 10 cents per share loss was the first loss in over seven years. The losses were sustained in January and February, with a profit earned in the month of March.
